Title: To George Washington from Major General Lafayette, 21 July 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


					
						My dear General
						danbury [Conn.] july the 21st 1780
					
					As I find an express Going from hartfort to General Greene, I send this letter to him, that You Might hear some thing further about the Recruits of Connecticut.
					from the Colonel under general parsons who is intrusted with the Care of forwarding them I hear that By the first of August two thousand of them Will be at West point—But I had put in My head that they were to Bring arms with them and I find it is not the Case.
					General parson and Myself will Meet At Newtown Where in Mentionning Again to him the Necessity of hurrying the Recruits to West point, I Will apprize him that you have been disappointed in the expectation of some powder and desire him to w[r]ite to you how far in Case of An emergency you Might be provided for With that Article from his State.
					in Case General parson thought that My Waiting on the Governor and Council Might answer Any purpose, I would Go three or four Miles out of My Way to preach to them Some of My old Sermons.
					With the help of french horses Whom I Make free With on the Road

I hope I will arrive very soon at Rhode island—Nothing about Graves’s fleet—But I am happy to think that they’ll find our people Ready to Receive them at Newport.
					When I wrote you, My dear General that My heart Was full of flattering expectations, it is understood that I Suppose a Sufficiency of arms and Ammunition—which I thought So far useless to explain, as I hope you Believe I have Some Common Sense—But I had An idea that the Recruits would be Arm’d, and I yet think (tho’ I had no Reasons to be particular on that head) that you have Many Small arms in your Stores—for what Relates to the powder, I hope that what you Will Get from the States and What I flatter myself to Borrow from the french fleet Will put you in a Situation to wait for the Alliance—You may Remember that the Second division is to come Before or Very little after the Beggining of our operations.
					I however Confess it is impossible Not to be very Angry at Captain jones’s delay and much disappointed in our expectations—the only thing I want to know is, if you depend on a Sufficiency of arms and Ammunition for the first thirty days. be Certain that Before Settling Any thing My Great Bazis will be—When, and how does the Second division Come, and how far may we depend on the arms and ammunition Coming with them. I have the honor to be Respectfully Your most obet humble ser.
					
						Lafayette
					
				